DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, 19 have been amended.




Response to Arguments
Applicant’s arguments, see pages 7 – 9, filed 0n 04/22/2021, with respect to Claims 1 – 20 have been fully considered and are persuasive.  The rejection of Claims 1 – 20 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 6, 11, 16) and Remarks/arguments filed by the applicant on 04/22/2021. See pages 7 to 9, of the Remarks/amendment.
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:

 	“when remaining time domain resources of continuous time domain resources of a slot of the at least two continuous slots cannot transmit an n-th uplink transmission channel of the K uplink transmission channels, transmitting a part of the n-th uplink transmission channel in the remaining time domain resources of the continuous time domain resources of the slot of the at least two continuous slots, wherein n is an integer greater than or equal to 1 and less than or equal to K” as disclosed in Claim 1.

 	“when remaining time domain resources of continuous time domain resources of a slot of the at least two continuous slots cannot transmit an n-th downlink transmission channel of the K downlink transmission channels, transmitting a part of the n-th downlink transmission channel in the remaining time domain resources of the continuous time domain resources of the slot of the at least two continuous slots, disclosed in Claim 6.

 	“when remaining time domain resources of continuous time domain resources of a slot of the at least two continuous slots cannot transmit an n-th uplink transmission channel of the K uplink transmission channels, transmit a part of the n-th uplink transmission channel in the remaining time domain resources of the continuous time domain resources of the slot of the at least two continuous slots, wherein n is an integer greater than or equal to 1 and less than or equal to K” as disclosed in Claim 11.

 	“when remaining time domain resources of continuous time domain resources of a slot of the at least two continuous slots cannot transmit an n-th downlink transmission channel of the K downlink transmission channels, transmit a part of the n-th downlink transmission channel in the remaining time domain resources of the continuous time domain resources of the slot of the at least two continuous slots, wherein n is an integer greater than or equal to 1 and less than or equal to K” as disclosed in Claim 16.

Additionally, all of the further limitations in Claims 2 – 5, 7 – 10, 12 – 15, 17 – 20 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-272-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::06_04_21>
/JAE Y LEE/Primary Examiner, Art Unit 2466